DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the term “digital companion”.  This meaning of this term is unclear.  It is not defined in the claim or specification, and it does not have an established meaning in the art.
Claims 4, 17, and 18 recite the limitation “process image backbone”.  This term is unclear and does not have an established meaning in the art.
Claim 18 recites the limitation "community" in line 1.  This term is unclear in the context of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohmenger et al. EP 3 070 547 A2 (“Strohmenger”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Strohmenger discloses:
1.	A system for managing physical assets in a manufacturing system (e.g., [0011]-[0012]), the system comprising:
a plurality of product controllers corresponding to physical assets in the manufacturing system (e.g., [0014], [0016], [0032]), wherein each product controller is configured to:

collect sensor data received from other digital companions (e.g., [0021]),
determine an actual product state based on the collected sensor data (e.g., [0015], [0042], [0082]);
determine one or more actions to be performed on one or more physical assets in the manufacture system to yield the desired product state (e.g., [0043]); and
transmit control instructions for performing the one or more actions to one or more operation controllers in the manufacturing system (e.g., [0043], [0031]-[0032]).  
2.	The system of claim 1, wherein the system further comprises a plurality of operation controllers configured to: provide control instructions to the physical asset, and receive sensor data from sensors associated with the physical asset (e.g., [0031], [0084]).  
3.	The system of claim 1, wherein each operation controller is executed in a control computer connected to a corresponding physical asset (e.g., [0031], [0084]).  
4.	The system of claim 1, wherein the plurality of operation controllers communicate with each other using a process image backbone that provides the plurality of operation controllers with uniform access to process image data items of each control computer in the manufacturing system (e.g., [0087]-[0089]).  
5.	The system of claim 1, wherein the plurality of product controllers are stored on a cloud-based server remote from the manufacturing system (e.g., [0016]).  
6.	The system of claim 1, wherein each product controller is further configured to: 
identify the actual product state as an anomalous product state; and

7.	The system of claim 6, wherein the corrective actions comprise invoking an emergency stop across all physical assets included in the production environment (e.g., [0043]).  
8.	The system of claim 6, wherein the corrective actions comprise rebooting a controller computer controlling a particular physical asset (e.g., [0043]).  
9.	The system of claim 6, wherein the corrective actions comprise providing an alarm to one or more users via a human-machine interface (e.g., [0043].  
10.	The system of claim 1, wherein the desired product state for each physical asset is defined based on one or more of a Bill of Materials (BOM), a Bill of Process (BOP) or a physical model of the physical asset (e.g., [0041]).  
11.	The system of claim 1, wherein the desired product state for each physical asset is updated during operation of the manufacturing system (e.g., [0041]).  
12.	The system of claim 11, wherein updating of the desired product state is triggered based on detection of one or more new physical assets into the manufacturing system (e.g., [0041]).  
13.	A method for managing physical assets in a manufacturing system, the method comprising:
creating a plurality of product controllers corresponding to physical assets in the manufacturing system (e.g., [0014], [0016], [0032]);

storing a desired product state for a physical asset (e.g., [0041], [0082]);
collecting sensor data received from other digital companions (e.g., [0021]),
determining an actual product state based on the collected sensor data (e.g., [0015], [0042], [0082]);
determining one or more actions to be performed on one or more physical assets in the manufacture system to yield the desired product state (e.g., [0043]); and
transmitting control instructions for performing the one or more actions to one or more operation controllers in the manufacturing system (e.g., [0043], [0031]-[0032]).  
14.	The method of claim 13, wherein the plurality of product controllers are executed in parallel on a parallel computing platform (e.g., [0016]).  
15.	The method of claim 13, further comprising:
executing a plurality of operation controllers on a plurality of control computers (e.g., [0031], [0084]), wherein each operation controller performs operations comprising:
provide control instructions to a physical asset (e.g., [0031], [0084]), and
receive sensor data from sensors associated with the physical asset (e.g., [0031], [0084]).  
16.	A system for managing physical assets in a manufacturing system, the system comprising:
a plurality of digital twins corresponding to a plurality of physical assets in the manufacturing system (e.g., [0014], [0016], [0032]);

a plurality of product controllers corresponding to the plurality of digital twins (e.g., [0014], [0016], [0032]), wherein each product controller is configured to:
collect sensor data from one or more sensors in the manufacturing system (e.g., [0021]),
determine an actual product state for a physical asset in the manufacturing system (e.g., [0015], [0042], [0082]), 
determine a desired product state based on the digital twin corresponding to the physical asset (e.g., [0041], [0082]), and
if the actual product state deviates from the desired product state, providing instructions to one or more of the operation controllers to perform one or more actions on the physical asset (e.g., [0043], [0031]-[0032]).  
17.	The system of claim 16, wherein the plurality of operation controllers communicate with each other using a process image backbone that provides the plurality of operation controllers with uniform access to process image data items of each control computer in the manufacturing system (e.g., [0087]-[0089]).
18.	The system of claim 17, wherein the plurality of product controllers community with the plurality of operation controllers using the process image backbone (e.g., [0087]-[0089]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hubauer et al. US 2014/0022093 discloses a system and method for allowing communication between a product sensor and system.
Kashiyama et al. US 6,400,999 discloses a production system wherein product agents and machine agents are provided for products and manufacturing equipment on a one-to-one basis.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
03/11/21